IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA
RICHARD THERRIEN and
MICHELLE THERRIEN, B. KENT               NOT FINAL UNTIL TIME EXPIRES TO
SMITH and KAREN SMITH, ANN               FILE MOTION FOR REHEARING AND
RICE, LEON COLLINS and KAREN             DISPOSITION THEREOF IF FILED
COLLINS, and WILLIAM TSANG
and EMILY TSANG,                         CASE NO. 1D15-5110

      Appellants,

v.

TAYLOR MORRISON SERVICES,
INC., f/k/a Morrison Homes, Inc., a
Foreign Profit Corporation, ATLANTIC
COAST STUCCO, INC., RAKE
BROTHERS, INC. and RANDALL
RATHJEN, INC.,

     Appellees.
_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Kevin A. Schoeppel, R. Casey Ratchford, C. Popham Decunto, Stephen H. Durant,
Jacksonville. Eddie Farah and Charles Farah of Farah & Farah, P.A., Jacksonville.
Richard J. Lantinberg and Edward I. Warren of The Wilner Firm, Jacksonville,
Appellants.

Neal A. Sivyer and J. Carlton Mitchell of Sivyer Barlow & Watson, P.A., Tampa.
Stuart C. Markman and Kristin A. Norse of Kynes, Markman & Felman, P.A.,
Tampa for Appellee Taylor Morrison Services, Inc. John Bengier of Meier,
Bonner, Muszynski, O’Dell & Harvey, P.A., Longwood for Appellee Randall
Rathjen, Inc. Tod B. Eikner and Claudia R. Eikner, Jacksonville for Appellee
Atlantic Coast Stucco. Robert B. Buchanan of Siboni & Buchanan, PLLC, Ocala
for Appellee Rake Brothers, Inc.




PER CURIAM.

      The portion of this appeal challenging the confirmation of the arbitration

panel’s denial of the administrative fees and expenses of the American Arbitration

Association, as finalized in the partial final judgments rendered on June 23, 2015,

is dismissed as untimely. We affirm the remainder of the appeal without

discussion.

      DISMISSED in part and AFFIRMED in part.




                                        2
LEWIS, WETHERELL, and RAY, JJ., CONCUR.




                               3